Citation Nr: 0122015	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-20 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975 and from May 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied entitlement to service 
connection for PTSD.

Although previously requested, the veteran advised in writing 
in March 2001 that he no longer desired a hearing.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons and 
other reasons detailed below, a remand is required.  

The veteran maintains that he has PTSD related to service.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran contends that he currently suffers from PTSD as a 
direct result of various stressors which he experienced 
during active service in Vietnam.  Specifically, at the time 
of a VA social survey in October 1997, the veteran asserted 
that he experienced the following traumatic events during 
service.  He recalled that he was on the catwalk when a 
missile dropped off of an F14 and went right across the 
flight deck about ten to twelve feet away from him.  
Additionally, he saw a man who was working on an aircraft get 
sucked up into the turbine, and he witnessed a man who was 
dying after overdosing on black tar heroin.  He saw several 
helicopters go down while they were transporting individuals 
from Vietnam to carriers in the ocean.  He also said that he 
was aware of a number of aircraft which were not able to land 
on the flight deck of the ship he was on and ended up 
crashing into the ocean.  

In an undated PTSD questionnaire, the veteran stated that 
inservice stressors included extreme heat, long hours, and 
prolonged stress.  His best friend, who was discharged before 
the veteran, committed suicide.  

A review of the record reflects that the veteran has received 
the diagnosis of PTSD by a private and VA examiner.  This 
diagnosis was based on stressors furnished by the veteran, 
including those detailed above.  

Thus, as the veteran has received a diagnosis of PTSD from 
competent medical professionals, he has provided evidence of 
a current diagnosis of PTSD, lay evidence of his assertions, 
of claimed inservice stressors, and medical-nexus evidence 
generally linking his PTSD to his service.  However, as 
discussed, there are conflicting medical opinions regarding 
whether the veteran is diagnosed with PTSD related to a 
verified inservice stressor.  

Under the controlling regulations and governing case law, to 
warrant a grant of service connection for PTSD, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a diagnosis of PTSD.  38 
C.F.R. § 3.304(f) (2000).  The Court has set out a framework 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of PTSD.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  Other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

The veteran's service personnel records show that his first 
active service stint included time on the USS Midway and the 
USS Enterprise.  He was awarded numerous awards and 
commendations to include the National Defense Service Medal, 
Vietnam Service Medal, and the Vietnam Campaign Medal.  The 
service records do not show evidence that the veteran was 
awarded a Purple Heart, Combat Action Ribbon, or similar 
combat related citation.  Thus, there is no military citation 
or supportive evidence that he engaged in combat with the 
enemy in Vietnam.  He has provided his own statements as to 
inservice stressful experiences.  

VA has a duty to assist the appellant in developing facts 
pertinent to the claim, including attempting to obtain 
credible supporting evidence that the events alleged as the 
stressors in service actually occurred; as well as obtaining 
medical evidence to clarify conflicting diagnoses as here.  
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

In this regard, there is no indication in the claims file 
that the RO has attempted to verify any inservice stressors 
asserted by the veteran.  He has asserted that his claimed 
stressors involved those enumerated above, while serving 
aboard the USS Midway and the USS Enterprise.  The RO has 
indicated that he has not provided evidence of a reasonably 
credible confirmable stressor that would lend itself to 
verification through official channels.  However, consistent 
with its duty to assist, the Board orders below that the RO 
request details from the veteran that would facilitate an 
attempt to verify any stressors asserted by him; as well as 
afford him an examination to determine whether he has PTSD 
linked to verified inservice stressors.  38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001).

The Board notes in this regard that a denial based on an 
unconfirmed stressor is "improper unless it has first been 
reviewed by the ESG or Marine Corps." M2101, Part VI, 
11.38f(4).  Absent evidence of a satisfactory attempt at 
stressor verification, VA's duty in this case is unfulfilled 
and the case must be remanded.

Lastly, the Board notes that during the course of this appeal 
the Court in Cohen, supra, altered the analysis required in 
claims for entitlement to service connection for PTSD.  
Significantly, the Court held that VA had adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

It is noted that the regulatory amendments to 38 C.F.R. §§ 
4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Accordingly, the case is returned to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for PTSD.  


After obtaining any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

3.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran is specifically requested to 
attempt to provide further identifying 
information such as the name or unit of 
assignment of any individuals he may 
assert that he witnessed wounded, dying 
or dead, and the approximate dates such 
incidents occurred.

He should provide as much related details 
as he can with respect to location, dates 
and times of reported stressful events 
during service.  The veteran should also 
be advised that he is free to identify 
and/or submit other information in 
support of his claim.

4.  The RO should, in any case, send a 
report of claimed stressors; a copy of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim; a copy of this remand and 
all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  The RO should request 
verification of any reported stressors.  
The USASCRUR should be requested to 
provide any information which might 
corroborate each of the veteran's alleged 
stressors.  The RO should also inform the 
USASCRUR that the veteran served on the 
USS Midway and the USS Enterprise and 
provide any other related information 
that would assist in verification of any 
inservice stressors.

A response, negative or positive, should 
be associated with the claims file.  The 
RO should conduct follow-up requests with 
other agencies as indicated by the 
USASCRUR.




3.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from 
the veteran's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  

In addressing this matter, the RO should 
also address credibility issues, if any, 
raised by the record.  If the RO 
determines that there is no verified 
event claimed as a stressor, no further 
action is required as to the claim for 
service connection for PTSD.

4.  If and only if it is determined that 
the appellant was exposed to a verified 
stressor or stressors, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.  

The claims file, a separate copy of this 
remand, any information obtained from the 
veteran and as a result of the foregoing 
mentioned sources, must be provided to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.


The RO must specify for the psychiatrist 
the stressor(s) that it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses; and 
in doing so, enumerate the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  

If PTSD is diagnosed, the examiner must 
specify (1) whether alleged stressor was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient to produce PTSD by the 
examiner.

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score mans.  
The examiner should also be requested to 
determine whether clarification of the 
appellant's diagnosis(es), if any, would 
be assisted by a period of 
hospitalization for examination and 
observation.  


If determined appropriate by the 
examiner, such hospitalization should be 
scheduled and conducted. The report of 
hospitalization should include the 
complete history of treatment and 
observation, including copies of all 
clinical records, discharge summary, 
examination reports, nurse notes, and 
therapy records, prepared during the 
hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report (if 
required), and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).


The RO must also review the claims file 
to ensure that all new notification 
requirements and development procedures 
contained in the new law are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC)The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted in this case.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


